Exhibit 10.6

 

GRAPHIC [g129131ki01i001.gif]

 

TERM NOTE

(Actual Balance Interest Accrual Method)

New York

 

May 9, 2013

$23,000,000.00

 

BORROWER: Hardinge, Inc., a New York corporation having an address of One
Hardinge Drive, Elmira, New York 14902; and

Hardinge Holdings GmbH, a Swiss limited liability company having an address of
Heilig Kreuzstrasse 28, CH-9009, St. Gallen, Switzerland

(collectively, “Borrower”)

 

BANK:       M&T BANK, a New York banking corporation with its banking offices at
One M&T Plaza, Buffalo, NY 14203.  Attention:  Office of the General Counsel.

 

Promise to Pay.  For value received, intending to be legally bound, Borrower
promises to pay to the order of the Bank, on the dates set forth below, the
principal sum of Twenty-Three Million and 00/100 Dollars ($23,000,000.00) (the
“Principal Amount”) plus interest as agreed below, all payments required by the
Bank to fund any escrow accounts for the payment of taxes, insurance and/or
other charges (collectively, “Escrow”), and all fees and costs (including
without limitation attorneys’ fees and disbursements whether for internal or
outside counsel) the Bank incurs in order to collect any amount due under this
Note, to negotiate or document a workout or restructuring, or to preserve its
rights or realize upon any guaranty or other security for the payment of this
Note (“Expenses”).

 

Interest.  The unpaid Principal Amount of this Note shall earn interest
calculated on the basis of a 360-day year for the actual number of days of each
year (365 or 366), from and including the date the proceeds of this Note are
disbursed to, but not including, the date all amounts hereunder are paid in
full, at a rate per year which shall be:

 

i.                                         LIBOR Rate Loans.  Interest shall
accrue on the Principal Amount from and including the first day of the Interest
Period (with the duration selected herein) until, but not including, the last
day of such Interest Period or the day the Principal Amount is paid in full (if
sooner), at a rate per annum equal to the LIBOR Rate determined and in effect on
the applicable Rate Adjustment Date, plus the Eurocurrency Margin as defined on
the LIBOR Rate Rider.

 

ii.                                     Base Rate Loans.  Interest shall accrue
on a Base Rate Loan from and including the first date the Base Rate Loan was
made (i.e., the Draw Date or the Conversion Date, as the case may be) to, but
not including, the day such Base Rate Loan is paid in full or converted, at the
rate per annum equal to the Base Rate, plus or minus the Variable Base Margin
defined on the LIBOR Rate Rider.  Any change in the Base Rate resulting from a
change in the Bank’s prime rate shall be effective on the date of such change.

 

Maximum Legal Rate.  It is the intent of the Bank and Borrower that in no event
shall interest be payable at a rate in excess of the maximum rate permitted by
applicable law (the “Maximum Legal Rate”).  Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate, Borrower
agrees that any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower, without interest.

 

Default Rate.  If an Event of Default (defined below) occurs, the interest rate
on the unpaid Principal Amount shall immediately be automatically increased to
two (2) percentage points per year above the otherwise applicable rate per year,
and any judgment entered hereon or otherwise in connection with any suit to
collect amounts due hereunder shall bear interest at such default rate.

 

Payments.  Payments shall be made in immediately available United States funds
at any banking office of the Bank.

 

Preauthorized Transfers from Deposit Account.  If a deposit account number is
provided in the following blank, Borrower hereby authorizes the Bank to debit
Borrower’s deposit account #                                    with the Bank
automatically for any amount which becomes due under this Note.

 

Interest Accrual; Application of Payments.  Interest will continue to accrue on
the actual principal balance outstanding until the Principal Amount is paid in
full.  All installment payments (excluding voluntary prepayments of principal)
will be applied as of the date each payment is received and processed.  Payments
may be applied in any order in the sole discretion of the Bank, but, prior to an
Event of Default, may be applied chronologically (i.e., oldest invoice first) to
unpaid amounts due and owing, in the following order: first to accrued interest,
then to principal, then to Escrow, then to late charges and other fees, and then
to all other Expenses.

 

“Payment Due Date” shall mean the 9th day of the month as it relates to interest
payments and of August, November, February and May as it relates to scheduled
principal payments.  If there is no numerically corresponding calendar day in a
particular month, the Payment Due Date shall be the last calendar day of such
month); provided, however, to the extent, if at all, that a LIBOR-based interest
rate is applicable, if in any applicable month the day identified above is not a
Joint Business Day, the Payment Due Date shall be extended to the next
succeeding Joint Business Day unless such next succeeding Joint Business Day
would fall in the next calendar month, in which case such Payment Due Date shall
be the immediately preceding Joint Business Day, so as to, in all instances,
coincide with the end of the applicable Interest Period.  See attached LIBOR
Rate Rider, the terms of which are incorporated herein by reference, for
definitions and additional provisions.

 

The “First Installment Payment Date” shall be, as it relates to interest, the
Payment Due Date in the month of June 2013 and, as it relates to principal, the
Payment Due Date in the month of August, 2013.   Initial pricing will be at
Level II as provided for on the LIBOR Rate Rider.

 

The “LIBOR Rate Rider” shall mean the rider attached to this Note and made part
hereof.

 

The “Maturity Date” of this Note is the Payment Due Date in the month of May,
2018.

 

1

--------------------------------------------------------------------------------


 

Repayment Terms.

 

x   Borrower shall pay to the Bank the Principal Amount plus interest owing
pursuant to this Note in installments as follows:

 

(i)             Twenty (20) consecutive quarterly (corresponding to the duration
of the applicable Interest Period; see attached LIBOR Rate Rider) installments
of principal as follows:

 

Year 1 — Four (4) quarterly principal payments, each in the amount of
$375,000.00;

Year 2 — Four (4) quarterly principal payments, each in the amount of
$625,000.00;

Years 3 to 5 — Twelve (12) quarterly principal payments, each in the amount of
$1,000,000.00;

 

together with installments of interest payable monthly in arrears in amounts
that may vary, due and payable on the First Installment Payment Date and each
applicable Payment Due Date thereafter, and

 

(ii)          ONE (1) FINAL INSTALLMENT, due and payable on the Maturity Date,
in an amount equal to the outstanding Principal Amount, together with all other
amounts outstanding hereunder, including, without limitation, accrued interest,
costs and expenses.

 

The amortization period for this loan is 7 years, meaning that this is the
approximate number of years that would be needed to repay the Principal Amount
in full, based on the installment amount and payment frequency stated above. 
The amortization period may be longer than the term of this loan and shall not
compromise the enforceability of the Maturity Date.  To the extent, if at all,
that (i) the repayment terms of this Note contemplate level installments of
principal and interest during any period in which the applicable interest rate
is a variable rate (“Variable Rate P&I Period”), and (ii) during any such
Variable Rate Interest Period, the applicable interest rate changes in
accordance with the terms of this Note, the Bank may, but shall be under no
obligation to, recalculate and adjust at any time the installment amount due and
payable to the Bank, so as to appropriately reamortize the unpaid Principal
Amount, as of the date of such adjustment through the Maturity Date (or such
other date as may be provided for herein).  Borrower understands that
non-adjustment of the installment amount as described herein could result in a
greater portion of the unadjusted installment amount being applied to interest
due, leaving less available to reduce the Principal Amount balance, resulting in
a higher than expected Principal Amount balance due and payable to the Bank on
the Maturity Date.  Absent manifest error, the Bank’s determination of any
amount due in connection herewith shall be conclusive.

 

Late Charge.  If Borrower fails to pay, within five (5) days of its due date,
any amount due and owing pursuant to this Note or any other agreement executed
and delivered to the Bank in connection with this Note, including, without
limitation, any Escrow payment due and owing, Borrower shall immediately pay to
the Bank a late charge equal to the greatest of (a) $50.00, (b) five percent
(5%) of the delinquent amount or (c) the Bank’s then current late charge as
announced from time to time.  Notwithstanding the above, if this Note is secured
by a one- to six-family owner-occupied residence, the late charge shall equal 2%
of the delinquent amount and shall be payable if payment is not received within
fifteen days of its due date.

 

Voluntary Prepayment Premium.  During the term of this Note, Borrower shall have
the option of paying the unpaid Principal Amount to the Bank in advance of the
Maturity Date, in whole or in part in minimum amounts of $1,000,000.00, at any
time and from time to time upon written notice received by the Bank at least
three (3) days prior to making such payment; provided, however, as consideration
for the privilege of making such prepayment, Borrower shall pay to the Bank a
fee (the “Premium”) equal to the amount provided for on the attached LIBOR Rate
Rider.  Any partial prepayment of principal shall be posted as of the date
received and applied on a pro-rata basis to scheduled principal payments. With
any prepayment in full of the Principal Amount balance, Borrower shall also pay
to the Bank all accrued interest and Expenses owing pursuant to this Note.  In
the event the Maturity Date of this Note is accelerated following an Event of
Default, the Bank’s right to collect the Premium, as liquidated damages, shall
accrue immediately, with the amount of the Premium to be determined in
accordance with the terms of this Note at the time of any actual prepayment or
other satisfaction, in whole or in part, by any means, of the principal
indebtedness evidenced by this Note.  Any tender of payment by or on behalf of
the Borrower made after such Event of Default to satisfy or reduce the principal
indebtedness shall be expressly deemed a voluntary prepayment, in which case, to
the extent permitted by law, the Bank shall be entitled to the amount necessary
to satisfy the entire indebtedness, plus the appropriate Premium calculated in
accordance with the terms of this Note.

 

Mandatory Prepayments. During the term of this Note, Borrower shall make the
following mandatory prepayments (a) 100% of the net cash proceeds in connection
with any asset sales, insurance proceeds or condemnation recoveries unless
proceeds are reinvested in equivalent assets within six (6) months (b) 75% of
the net cash proceeds in connection with any issuance of debt and (c) 75% of the
net cash proceeds in connection with any issuance or sale of equity.  All
mandatory prepayments shall be posted the date received and applied to scheduled
principal payments due hereunder in inverse order of maturity until all such
amounts due hereunder have been paid.  Thereafter, any prepayments shall be
applied to other Obligations due to the Bank, in the Bank’s sole discretion.

 

Representations, Warranties and Covenants.  Borrower represents and warrants to
and agrees and covenants with the Bank that now and until this Note is paid in
full:

 

b.              Business Purpose.  The Loan proceeds shall be used only for a
business purpose and not for any personal, family or household purpose.

 

c.               Good Standing; Authority.  Borrower is an entity or sole
proprietor (i) duly organized and existing and in good standing under the laws
of the jurisdiction in which it was formed, (ii) duly qualified, in good
standing and authorized to do business in every jurisdiction in which failure to
be so qualified might have a material adverse effect on its business or assets
and (iii) has the power and authority to own each of its assets and to use them
as contemplated now or in the future.

 

d.              Legality.  The execution, issuance, delivery to the Bank and
performance by Borrower of this Note (i) are in furtherance of Borrower’s
purposes and within its power and authority; (ii) do not (A) violate any
statute, regulation or other law or any judgment, order or award of any court,
agency or other governmental authority or of any arbitrator or (B) violate
Borrower’s certificate of incorporation or other governing instrument,
constitute a default under any agreement binding on Borrower, or result in a
lien or encumbrance on any assets of Borrower; and (iii) have been duly
authorized by all necessary corporate or partnership action.

 

e.               Compliance.  The Borrower conducts its business and operations
and the ownership of its assets in compliance with each applicable statute,
regulation and other law, including without limitation environmental laws.  All
approvals, including without limitation authorizations, permits, consents,
franchises, licenses, registrations, filings, declarations, reports and notices
(the “Approvals”) necessary to the conduct of

 

2

--------------------------------------------------------------------------------


 

Borrower’s business and for Borrower’s due issuance of this Note have been duly
obtained and are in full force and effect.  The Borrower is in compliance with
all conditions of each Approval.

 

f.                Financial and Other Information.  For each year until this
Note is paid in full, Borrower shall provide to the Bank in form and number of
copies and by accountants satisfactory to the Bank, within ninety (90) days
after the end of each fiscal year of the Borrower, statements of income and cash
flows and the financial position and balance sheet of the Borrower as of the
fiscal year end, each in reasonable detail and certified by an officer or member
of Borrower to have been prepared in accordance with generally accepted
accounting principles to present fairly the results of Borrower’s operations and
cash flows and its financial position in conformity with such principles, and to
be correct, complete and in accordance with Borrower’s records.  Promptly upon
the request of the Bank from time to time, Borrower shall supply all additional
information requested and permit the Bank’s officers, employees, accountants,
attorneys and other agents to (i) visit and inspect each of Borrower’s premises,
(ii) examine, audit, copy and extract from Borrower’s records and (iii) discuss
Borrower’s or its affiliates’ business, operations, assets, affairs or condition
(financial or other) with its responsible officers and independent accountants.

 

g.              Accounting; Tax Returns and Payment of Claims.  Borrower will
maintain a system of accounting and reserves in accordance with generally
accepted accounting principles, has filed and will file each tax return required
of it and, except as disclosed in an attached schedule, has paid and will pay
when due each tax, assessment, fee, charge, fine and penalty imposed by any
taxing authority upon Borrower or any of its assets, income or franchises, as
well as all amounts owed to mechanics, materialmen, landlords, suppliers and the
like in the ordinary course of business.

 

h.              Title to Assets; Insurance.  Borrower has good and marketable
title to each of its assets free of security interests and mortgages and other
liens except as disclosed in its financial statements or on a schedule attached
to this Note or pursuant to the Bank’s prior written consent.  Borrower will
maintain its property in good repair and will maintain and on request provide
the Bank with evidence of insurance coverage satisfactory to the Bank including
without limitation fire and hazard, liability, worker’s compensation and
business interruption insurance and flood hazard insurance as required.

 

i.                 Judgments and Litigation.  There is no pending or threatened
claim, audit, investigation, action or other legal proceeding or judgment, order
or award of any court, agency or other governmental authority or arbitrator
(each an “Action”) which involves Borrower or its assets and might have a
material adverse effect upon Borrower or threaten the validity of this Note or
any related document or transaction.  Borrower will immediately notify the Bank
in writing upon acquiring knowledge of any such Action.

 

j.                 Notice of Change of Address and of Default.  Borrower will
immediately notify the Bank in writing (i) of any change in its address or of
the location of any collateral securing this Note, (ii) of the occurrence of any
Event of Default defined below, (iii) of any material change in Borrower’s
ownership or management and (iv) of any material adverse change in Borrower’s
ability to repay this Note.

 

k.              No Transfer of Assets.  Until this Note is paid in full,
Borrower shall not without the prior written consent of the Bank (i) sell or
otherwise dispose of substantially all of its assets, (ii) acquire substantially
all of the assets of another entity, (iii) if it is a corporation, participate
in any merger, consolidation or other absorption or (iv) agree to do any of
these things.

 

Events of Default.  The following constitute an event of default (“Event of
Default”): (i) failure by Borrower to make any payment when due (whether at the
stated maturity, by acceleration or otherwise) of any principal installments of
the amounts due under this Note, or any part thereof, or to pay any interest
thereon or any fee or other amount payable under this Note and such failure
continues unremedied for a period of three (3) business days or there occurs any
event or condition which after notice, lapse of time or both will permit such
acceleration; (ii) Borrower defaults in the performance of any covenant or other
provision with respect to this Note or any other agreement between Borrower and
the Bank or any of its affiliates or subsidiaries (collectively, “Affiliate”);
(iii) Borrower fails to pay when due (whether at the stated maturity, by
acceleration or otherwise) any material indebtedness for borrowed money owing to
the Bank (other than under this Note), any third party or Affiliate or the
occurrence of any event which results in acceleration of payment of any such
indebtedness or the failure to perform any agreement with any third party or
Affiliate; (iv) the reorganization, merger, consolidation or dissolution of
Borrower (or the making of any agreement therefor); the sale, assignment,
transfer or delivery of all or substantially all of the assets of Borrower to a
third party; or the cessation by Borrower as a going business concern; (v) the
death or judicial declaration of incompetency of Borrower, if an individual;
(vi) failure to pay, withhold or collect any tax as required by law; the service
or filing against Borrower or any of its assets of any lien (other than a lien
permitted in writing by the Bank), on or more judgments, garnishments, orders or
awards in an aggregate amount of $500,000.00 over and above any insurance
coverage which has been determined by the insurance carrier to be applicable to
the claim underlying the judgment, garnishment, order or award, and any such
judgments, garnishments, orders or awards remain unbonded, unstayed or
undismissed for a period of thirty (30) consecutive days; (vii) if Borrower
becomes insolvent or is generally not paying its debts as such debts become due;
(viii) the making of any general assignment by Borrower for the benefit of
creditors; the appointment of a receiver or similar trustee for Borrower or its
assets; or the making of any, or sending notice of any intended, bulk sale;
(ix) Borrower commences, or has commenced against it, any proceeding or request
for relief under any bankruptcy, insolvency or similar laws now or hereafter in
effect in the United States of America or any state or territory thereof or any
foreign jurisdiction or any formal or informal proceeding for the dissolution or
liquidation of, settlement of claims against or winding up of affairs of
Borrower which is not dismissed or stayed within sixty (60) days of
commencement; (x) any representation or warranty made in this Note, any related
document, any agreement between Borrower and the Bank or any Affiliate or in any
financial statement of Borrower proves to have been misleading in any material
respect when made; Borrower omits to state a material fact necessary to make the
statements made in this Note, any related document, any agreement between
Borrower and the Bank or any Affiliate or any financial statement of Borrower
not misleading in light of the circumstances in which they were made; or, if
upon the date of execution of this Note, there shall have been any material
adverse change in any of the facts disclosed in any financial statement,
representation or warranty that was not disclosed in writing to the Bank at or
prior to the time of execution hereof; (xi) any pension plan of Borrower fails
to comply with applicable law or has vested unfunded liabilities that, in the
opinion of the Bank, might have a material adverse effect on Borrower’s ability
to repay its debts; (xii) an adverse change in the Borrower, its business,
assets, operations, management, ownership, affairs or condition (financial or
otherwise) from the status shown on any financial statement or other document
submitted to the Bank or any Affiliate, and which change the Bank reasonably
determines will have a material adverse effect on (a) the Borrower, its
business, assets, operations or condition (financial or otherwise), or (b) the
ability of the Borrower to pay or perform any obligation to the Bank; and
(xiii) the occurrence of any event described in sub-paragraph (i) through and
including (xii) hereof with respect to any guarantor or any other party liable
for, or whose assets or any interest therein secures, payment of any of the
amounts due under this Note (“Guarantor”).

 

Rights and Remedies Upon Default.  Upon the occurrence of any Event of Default,
the Bank without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law) to or
upon the Borrower or any other person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may
exercise all rights and remedies under the Borrower’s agreements with the Bank
or its Affiliates, applicable law, in equity or otherwise and may declare all or
any part of any amounts due hereunder not payable on demand to be immediately
due and payable without demand or notice of any kind and terminate any
obligation it may have to grant any additional loan, credit or other financial
accommodation to the Borrower.  All or any part of any amounts due hereunder
whether or not payable on demand, shall be immediately due and payable
automatically upon the occurrence of an Event of Default in sub-paragraph
(ix) above, or at the Bank’s option, upon the occurrence of any other Event of
Default.  The provisions hereof are not intended in any way to affect any rights
of the Bank with respect to any amounts due hereunder which may now or hereafter
be payable on demand.

 

3

--------------------------------------------------------------------------------


 

Right of Setoff.  The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any Affiliates or otherwise owing by the Bank or any Affiliates in any
capacity to Borrower or any Guarantor or endorser of this Note.  Such setoff
shall be deemed to have been exercised immediately at the time the Bank or such
Affiliate elects to do so.

 

Miscellaneous.  This Note, together with any related loan and collateral
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank. All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive.  No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice.  No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank.  No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank.  No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank.  Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original.  This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns.  If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect.  Section headings are for convenience only.  Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

 

Notices.  Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Bank’s records) or to the Bank (at the address on page one and
separately to the Bank officer responsible for Borrower’s relationship with the
Bank).  Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier service (e.g.,
Federal Express).  Notice by e-mail is not valid notice under this or any other
agreement between Borrower and the Bank.

 

Joint and Several.  Borrower Hardinge Inc. shall be jointly and severally liable
for all amounts and obligations that become due under this Note.  Borrower
Hardinge Holdings GmbH shall be severally liable under this Note only for loans
made to, and obligations incurred by Hardinge Holdings GmbH under this Note, but
shall not be jointly liable under this Note for any loans made to, or
obligations incurred solely by or on behalf of, Hardinge Inc.  As to Hardinge
Inc., where there is more than one Borrower, the term “Borrower” shall include
each as well as all of them.  For purposes of this paragraph, obligations to
Hardinge Inc. are limited to and shall not exceed $12,000,000.00.

 

Governing Law; Jurisdiction.  This Note has been delivered to and accepted by
the Bank and will be deemed to be made in the State of New York.  Except as
otherwise provided under federal law, this Note will be interpreted in
accordance with the laws of the State of New York excluding its conflict of laws
rules.  BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE OR FEDERAL COURT IN NEW YORK STATE IN A COUNTY OR JUDICIAL DISTRICT
WHERE THE BANK MAINTAINS A BRANCH AND CONSENTS THAT THE BANK MAY EFFECT ANY
SERVICE OF PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR
PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL
PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR
EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR
AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN
OR DOMESTIC JURISDICTION.  Borrower acknowledges and agrees that the venue
provided above is the most convenient forum for both the Bank and Borrower. 
Borrower waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Note.

 

Waiver of Jury Trial.  BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK MAY HAVE IN
ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS NOTE OR
THE TRANSACTIONS RELATED HERETO.  BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER.  BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER
INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

 

o                                   Amended and Restated Note.  The Borrower
acknowledges, agrees and understands that this Note is given in replacement of
and in substitution for, but not in payment of, a prior note dated on or about
                         ,        , in the original principal amount of
$                    , given by Borrower in favor of the Bank (or its
predecessor-in-interest), as the same may have been amended or modified from
time to time (“Prior Note”), and further, that: (a) the obligations of the
Borrower as evidenced by the Prior Note shall continue in full force and effect,
as amended and restated by this Note, all of such obligations being hereby
ratified and confirmed by the Borrower; (b) any and all liens, pledges,
assignments and security interests securing the Borrower’s obligations under the
Prior Note shall continue in full force and effect, are hereby ratified and
confirmed by the Borrower, and are hereby acknowledged by the Borrower to
secure, among other things, all of the Borrower’s obligations to the Bank under
this Note, with the same priority, operation and effect as that relating to the
obligations under the Prior Note; and (c) nothing herein contained shall be
construed to extinguish, release, or discharge, or constitute, create, or effect
a novation of, or an agreement to extinguish, the obligations of the Borrower
with respect to the indebtedness originally described in the Prior Note or any
of the liens, pledges, assignments and security interests securing such
obligations.

 

4

--------------------------------------------------------------------------------


 

Acknowledgment.  Borrower acknowledges that it has read and understands all the
provisions of this Note, including the provisions relating to Governing Law,
Jurisdiction and Waiver of Jury Trial, and has been advised by counsel as
necessary or appropriate.

 

 

HARDINGE INC.

 

 

 

 

 

By

/s/ Edward J. Gaio

 

 

 

 

 

 

Name:

Edward J. Gaio

 

 

 

 

 

 

Title:

Vice President and CFO

 

 

 

 

 

HARDINGE HOLDINGS GMBH

 

 

 

 

 

 

 

 

 

By

/s/ Edward J. Gaio

 

 

 

 

 

 

Name:

Edward J. Gaio

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

HARDINGE HOLDINGS GMBH

 

 

 

 

 

 

 

 

 

By

/s/ Peter Huersch

 

 

 

 

 

 

Name:

Peter Huersch

 

 

 

 

 

 

Title:

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

)

 

: SS.

COUNTY OF Chemung

)

 

On the 30th day of April, in the year 2013, before me, the undersigned, a Notary
Public in and for said State, personally appeared EDWARD J. GAIO, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

/s/ Nancy L. Curren

 

Notary Public

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

)

 

: SS.

COUNTY OF Chemung

)

 

On the 30th day of April, in the year 2013, before me, the undersigned, a Notary
Public in and for said State, personally appeared EDWARD J. GAIO, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/s/ Nancy L. Curren

 

Notary Public

 

5

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF

)

 

: SS.

COUNTY OF

)

 

On the 29th day of April, in the year 2013, before me, the undersigned, a Notary
Public in and for said State, personally appeared PETER HUERSCH, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

/s/ Christian Beutter

 

Notary Public

 

FOR BANK USE ONLY

 

Authorization Confirmed:

 

Disbursement of Funds:

Credit A/C

#

                                   

 

Off Ck

#

                                   

 

Payoff Obligation

#

                                       

 

$

                                   

 

 

$

                                   

 

 

$

                                       

 

6

--------------------------------------------------------------------------------


 

GRAPHIC [g129131ki03i001.jpg]

 

LIBOR RATE RIDER

(For Actual Balance Promissory Notes)

 

Borrower:

Hardinge Inc. and Hardinge Holdings GmbH (collectively, the “Borrower”)

 

 

Promissory Note Original Principal Amount:

$23,000,000.00

 

 

Promissory Note Date: May 9, 2013

 

 

DEFINITIONS.  The above-referenced Promissory Note is referred to herein as the
“Note”.  As used in the Note and this Rider, each capitalized term shall have
the meaning specified in the Note, and the following terms shall have the
indicated meanings:

 

a.              “Applicable Margin” shall mean for each variable base rate loan,
the applicable rate per annum on the table next following under the caption
“Base Rate Margin” or “LIBOR Margin”, respectively, under the Pricing Level then
in effect based upon Borrower’s Leverage Ratio as reflected in the Financials
for the immediately preceding four Fiscal Quarters for income statement items
and the most recently ended Fiscal Quarter for balance sheet items, computed as
provided below.

 

Pricing Level

 

Leverage Ratio

 

Base Rate Margin

 

LIBOR Margin

 

Commitment Fee

 

Level I

 

Equal to or greater than 2.50

 

100 Basis Points

 

300 Basis Points

 

0.38

%

 

 

 

 

 

 

 

 

 

 

Level II

 

Equal to or greater than 2.0 but less than 2.5

 

75 Basis Points

 

275 Basis Points

 

0.25

%

 

 

 

 

 

 

 

 

 

 

Level III

 

Equal to or greater than 1.5 but less than 2.0

 

50 Basis Points

 

250 Basis Points

 

0.25

%

 

 

 

 

 

 

 

 

 

 

Level IV

 

Less than 1.5

 

25 Basis Points

 

225 Basis Points

 

0.25

%

 

b.              “Applicable Rate” shall mean either the LIBOR Rate or the Base
Rate as the case may be

 

c.               “Base Rate” shall mean the Applicable Margin (Base Rate Margin)
above the rate of interest announced by the Bank each day as its prime rate of
interest (“Prime Rate”)

 

d.              “Conversion Date” shall mean the date on which Borrower’s
election to convert a Base Rate Loan to a LIBOR Rate Loan, or a LIBOR Rate Loan
to a Base Rate Loan, becomes effective in accordance with this Note.

 

e.               “Interest Period” shall mean, as used in connection with a
non-daily adjusting LIBOR Rate, the period commencing on the date of this Note
or any Rate Adjustment Date (as the case may be) and ending on, as applicable,
the next succeeding Payment Due Date or the Payment Due Date of the calendar
month that is one (1) or three (3) months thereafter (as applicable in
accordance with the LIBOR Rate in effect); provided, however, that if an
Interest Period would end on a day that is not a Joint Business Day, such
Interest Period shall be extended to the next succeeding Joint Business Day
unless such next succeeding Joint Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the immediately preceding
Joint Business Day.  To the extent that the preceding clause results in either
the extension or shortening of an Interest Period, the Bank shall have the right
(but not the obligation) to shorten or extend, respectively, the succeeding
Interest Period so that it shall end on a day that numerically corresponds to
the intended Payment Due Date indicated in the Note.

 

f.                “Joint Business Day” shall mean a day that is both a New York
Business Day and a London Business Day.

 

g.               “Leverage Ratio” means, as of the date of its determination,
with respect to the Borrower, the ratio of (a) funded debt, excluding
subordinate debt existing at the time of execution of this Note as of such date,
over (b) EBITDA for the twelve (12) months ending as of such date, measured
quarterly.

 

h.              “LIBOR” shall mean the rate per annum (rounded upward, if
necessary, to the nearest 1/16th of 1%) obtained by dividing (i) either the
one-day (i.e., overnight), one-month or three-month interest period London
Interbank Offered Rate (as applicable in accordance with the LIBOR Rate in
effect), fixed by the British Bankers Association for United States dollar
deposits in the London interbank market at approximately 11:00 a.m. London,
England time (or as soon thereafter as practicable) as determined by the Bank
from any broker, quoting service or commonly available source utilized by the
Bank, by (ii) a percentage equal to 100% minus the stated maximum rate of all
reserves required to be maintained against “Eurocurrency Liabilities” as
specified in Regulation D (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR-based loans
is determined or any category of extensions of credit or other assets which
includes loans by a non-United States’ office of a bank to United States
residents) on such date to any member bank of the Federal Reserve System.
 Notwithstanding any provision above, the practice of rounding to determine
LIBOR may be discontinued at any time in the Bank’s sole discretion.

 

i.                  “LIBOR Rate” shall mean the Applicable Margin (LIBOR Margin)
above the applicable LIBOR-based interest rate in effect from time to time, as
provided for in the Note and this Rider.

 

7

--------------------------------------------------------------------------------


 

j.                 “London Business Day” shall mean any day on which dealings in
United States dollar deposits are carried on by banking institutions in the
London interbank market.

 

k.              “New York Business Day” shall mean any day other than Saturday,
Sunday or other day in which commercial banking institutions in New York, New
York are authorized or required by law or other governmental action to remain
closed for business.

 

l.                  “One-Month LIBOR” shall mean LIBOR as fixed for a one-month
interest period.

 

m.          “Rate Adjustment Date” shall mean the effective date of a change in
the applicable LIBOR Rate, as follows:

 

i.                  For a daily-adjusting LIBOR Rate, the Rate Adjustment Date
shall be each London Business Day.

 

ii.               For a monthly-adjusting LIBOR Rate (i.e., having an Interest
Period of one (1) month), the Rate Adjustment Date shall be, in each month, the
calendar day of that month that corresponds with the Payment Due Date in such
month (as may be adjusted pursuant to the definition of “Payment Due Date” in
the Note).

 

iii.            For a quarterly-adjusting LIBOR Rate (i.e., having an Interest
Period of three (3) months), the Rate Adjustment Date shall be, initially, the
Payment Due Date that is three (3) months after the first day such LIBOR Rate is
in effect (“Effective Date”), and thereafter, the Payment Due Date that is three
(3) months after each prior Rate Adjustment Date, respectively; provided,
however, that if the Effective Date is not a Payment Due Date, the first Rate
Adjustment Date shall be the next succeeding Payment Due Date, after which a new
three-month Interest Period shall begin with quarterly Rate Adjustment Dates
thereafter, as provided above.

 

ADDITIONAL PROVISIONS:

 

Interest Rate Determinations and Adjustments.

 

·                  To the extent a daily-adjusting LIBOR Rate is in effect, the
LIBOR Rate shall be determined using the One-Month LIBOR in effect on the date
of the Note (or if such day is not a London Business Day, on the immediately
preceding London Business Day), and shall be adjusted thereafter on each
subsequent Rate Adjustment Date using the One-Month LIBOR in effect on each
respective Rate Adjustment Date.

 

·                  To the extent a monthly-adjusting LIBOR Rate (i.e., a LIBOR
Rate adjusting each month) or a quarterly-adjusting LIBOR Rate (i.e., a LIBOR
Rate adjusting every three (3) months) is in effect, the initial LIBOR Rate
shall be determined using the applicable LIBOR in effect two (2) London Business
Days prior to the date of the Note (or two (2) London Business Days prior to the
Amortization Commencement Date, as applicable), and shall be adjusted thereafter
on each subsequent Rate Adjustment Date using the applicable LIBOR in effect
(2) London Business Days prior to each Rate Adjustment Date, respectively.

 

Prepayment; Breakage Fee.  Subject to the following, during the term of this
Note, Borrower shall have the option of paying the Principal Amount to the Bank
in advance of the Maturity Date, in whole or in part in minimum amounts of
$1,000,000.00, at any time and from time to time upon written notice received by
the Bank at least three (3) days prior to making such payment; provided,
however, that if (i) Borrower prepays, in whole or in part, any Principal
Amount, when a LIBOR Rate is in effect (other than on a Rate Adjustment Date),
or (ii) the LIBOR Rate is converted to the Base Rate on any day other than a
Rate Adjustment Date, then Borrower shall be liable for and shall pay the Bank,
on demand, the higher of $250.00 or the actual amount of the liabilities,
expenses, costs or funding losses that are a direct or indirect result of such
prepayment or other condition described above, whether such liability, expense,
cost or loss is by reason of (a) any reduction in yield, by reason of the
liquidation or reemployment of any deposit or other funds acquired by the Bank,
(b) the fixing of the interest rate payable on any LIBOR-based loan or
(c) otherwise (collectively, the “Breakage Fee”).  The determination by the Bank
of the foregoing amount shall, in the absence of manifest error, be conclusive
and binding upon Borrower.  The provisions of this paragraph shall not be
applicable if the LIBOR Rate in effect at the time of the prepayment has an
Interest Period of one day.

 

Inability to Determine LIBOR Rates, Increased Costs, Illegality.

 

a.              Increased Costs.  If the Bank shall determine that, due to
either (a) the introduction of any change (other than any change by way of
imposition of or increase in reserve requirements included in the calculation of
the LIBOR Rate) in or in the interpretation of any requirement of law or (b) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to the Bank of agreeing to make or making, funding or
maintaining any loans based on LIBOR, then Borrower shall be liable for, and
shall from time to time, upon demand therefor by the Bank, pay to the Bank such
additional amounts as are sufficient to compensate the Bank for such increased
costs.

 

b.              Inability to Determine Rates.  If the Bank shall determine that
for any reason adequate and reasonable means do not exist for ascertaining
LIBOR, the Bank will give notice of such determination to Borrower.  Thereafter,
the Bank may not maintain the loan hereunder at the LIBOR Rate until the Bank
revokes such notice in writing and, until such revocation, the Bank may convert
the applicable interest rate to the Base Rate.

 

c.               Illegality.  If the Bank shall determine that the introduction
of any law (statutory or common), treaty, rule, regulation, guideline or
determination of an arbitrator or of a governmental authority or in the
interpretation or administration thereof, has made it unlawful, or that any
central bank or other governmental authority has asserted that it is unlawful
for the Bank to make LIBOR-based loans, then, on notice thereof by the Bank to
Borrower, the Bank may suspend the maintaining of the loan hereunder at the
LIBOR Rate until the Bank shall have notified Borrower that the circumstances
giving rise to such determination shall no longer exist.  If the Bank shall
determine that it is unlawful to maintain the loan hereunder based on LIBOR, the
Bank may convert the applicable interest rate to the Base Rate.

 

Conversion To Base Rate Upon Default.  Unless the Bank shall otherwise consent
in writing, if (i) Borrower fails to pay when due, in whole or in part, the
indebtedness under the Note (whether upon maturity, acceleration or otherwise),
or (ii) there exists a condition or event which with the passage of time, the
giving of notice or both shall constitute an Event of Default, the Bank, in its
sole discretion, may (i) permit the LIBOR Rate to remain in effect until a Rate
Adjustment Date, at which time the applicable interest rate shall automatically
be converted to the Base Rate, or (ii) convert the LIBOR Rate to the Base Rate
at or before a Rate Adjustment Date.  Nothing herein shall be construed to be a
waiver by the Bank of the right to have the Principal Amount accrue interest at
the Default Rate or the right of the Bank to charge and collect a Breakage Fee.

 

8

--------------------------------------------------------------------------------


 

Repayment Upon Conversion To Base Rate.  If a LIBOR Rate with an Interest Period
duration of greater than one day is converted to the Base Rate at a time when
the repayment terms under the Note require the Borrower to make principal
payments to the Bank, Borrower shall thereafter pay the unpaid Principal Amount
in consecutive monthly installments commencing on the first Payment Due Date
after the date of such conversion and on the same Payment Due Date thereafter,
plus accrued interest in amounts that may vary, until (a) conversion back to the
LIBOR Rate (at which time Borrower shall resume the monthly, bi-monthly or
quarterly installments in the amount set forth in the Note, or as otherwise
agreed to by the Bank and Borrower in writing) or (b) the Maturity Date (at
which time Borrower shall pay the Final Installment), with each such installment
being equal and in the amount necessary to fully amortize the outstanding
Principal Amount of the Note in full by the Maturity Date or such other date
agreed to by the Bank and Borrower in writing.  The determination by the Bank of
the foregoing amount shall, in the absence of manifest error, be conclusive and
binding upon Borrower.

 

 

HARDINGE INC.

 

 

 

By

/s/ Edward J. Gaio

 

Name:

Edward J. Gaio

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

HARDINGE HOLDINGS GMBH

 

 

 

 

 

 

 

By

/s/ Peter Huersch

 

Name:

Peter Huersch

 

Title:

Officer

 

 

 

 

HARDINGE HOLDINGS GMBH

 

 

 

 

 

 

 

By

/s/ Edward J. Gaio

 

Name:

Edward J. Gaio

 

Title:

Director

 

9

--------------------------------------------------------------------------------